PER CURIAM.
Andrea G. Briggs appeals the district court’s order dismissing as frivolous her civil action. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Briggs v. Blake, No. CA-03-3130WDQ-1 (D.Md. Nov. 14, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED